DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-11, 14-16, 18, 24-25 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park [US 2018/0368133] in view of Marinier [US 2020/0196343].
As claim 1, Park discloses a method for wireless communications, comprising: receiving a logical channel prioritization (LCP) configuration for each logical channel of a set of logical channels during a connection procedure with a base station, the LCP configuration indicating allowable modulation coding schemes (MCSs) for each logical channel of the set of logical channels [Fig 2B, Ref S260 and 2C, Ref S270 disclose 

As claim 2, Park discloses refraining from using the corresponding logical channel for the received uplink grant based at least in part on the MCS associated with the received uplink grant being different from the allowable MCSs for the corresponding logical channel [Fig 5, Ref S540, S550 and S560 inherently disclose if MCS of grant does not match with any MCS of profiled IDs for the LCH, UE will prevent to use the LCH that mapped with MCS of profiled IDs, the UE only allow to use LCH that mapped with profiled IDs].
	As claim 4, Park discloses identifying the allowable MCSs for each logical channel of the set of logical channels based at least in part on an indication in a field of a logical channel configuration information element (IE) in the LCP configuration [Par. 0091-0101 discloses base station send RRC IE such as LogialchannelConfig IE includes MCSs mapped with LCHs transmit in order to allow terminal to identify MCSs]. 
As claim 10, Park discloses the connection procedure comprises a radio 
resource control (RRC) procedure [Par. 0092]. 
	As claim 11, Park discloses a method for wireless communications, comprising: generating a logical channel prioritization (LCP) configuration for each logical channel of a set of logical channels associated with a user equipment (UE), the LCP configuration 

of the set of logical channels [Fig 2B, Ref S260 and 2C, Ref S270 disclose network providing LCH list with MCS, Fig 4, Ref S410 and Fig 5, Ref S510 and S520 discloses network providing LCH list maps with Profiled IDs and per LCH maps with profiled IDs, Par. 0166wherein each profile ID includes MCS, conservative MCS etc.., Par. 0199];  transmitting the LCP configuration to the UE during a connection procedure with the UE [Fig 2B, Ref S260 and 2C, Ref S270 disclose network providing LCH list with MCS, Fig 4, Ref S410 and Fig 5, Ref S510 and S520 discloses network providing LCH list maps with Profiled IDs and per LCH maps with profiled IDs, Par. 0166wherein each profile ID includes MCS, conservative MCS etc.., Par. 0199 and Par. 0091-0101 discloses base station send RRC IE such as LogialchannelConfig IE includes MCSs mapped with LCHs transmit in order to allow terminal to identify MCSs]; and transmitting to the UE an uplink grant for transmitting data using a corresponding logical channel of the set of logical channels, the uplink grant indicating an MCS and information associated with one or more transmission parameters of the uplink grant [Fig 2B, Ref S261 and 2C, Ref S271 disclose network send a grant to UE for transmitting data using LCH and Fig 4, Ref S420 and Fig 5, Ref S530 disclose network send a grant to UE for transmitting data using LCH wherein grant indicating MCS and transmission parameters, Par. 0168-0169, 0181 disclose MCS, TPC]. However, Park fails to fully disclose what Marinier discloses transmitting to the UE an uplink grant for transmitting data using a corresponding logical channel of the set of logical channels, an error detection code and a network identifier with the uplink grant indicating an MCS and information associated with one or more transmission parameters of the uplink grant 
Since, a method and system for using RNTI to mask with CRC is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for associated grant message with error detection code and network identifier as disclosed by Marinier into the teaching of Park.  The motivation would have been to provide e reliable data.
As claim 14, Park discloses the connection procedure comprises a radio 
resource control (RRC) procedure [Par. 0092]. 
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
As claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.
As claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agiwal [US 2018/0324835] discloses conveying mapping between LCH and a set of MCSs via RRC IE configuration, Grant includes MCS which used to select channel for uplink data using MCS.
Li [US 2019/0364586] discloses conveying mapping between LCH and parameters, grant to be use for selecting LCH.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414